Citation Nr: 9922986	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  98-08 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and adaptive equipment.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel

INTRODUCTION

The veteran served on active duty from May 1967 to May 1970.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDING OF FACT

The evidence does not show that the veteran has the loss or 
permanent loss of use of one or both feet; the loss or 
permanent loss of use of one or both hands; permanent 
impairment of vision of both eyes such that central visual 
acuity is 20/200 or less in the better eye, with corrective 
glasses, or central visual acuity is more than 20/200 if 
there is a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of 
visual field subtends an angular distance no greater than 20 
in the better eye; or ankylosis of one or both knees or one 
or both hips.


CONCLUSION OF LAW

The veteran does not meet the eligibility requirements for a 
certificate of eligibility for financial assistance in the 
purchase of an automobile or other conveyance or for adaptive 
equipment. 38 U.S.C.A. §§ 3901, 3902 (West 1991); 38 C.F.R. 
§ 3.808 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

A certificate of eligibility for financial assistance in the 
purchase of one automobile or other conveyance is provided 
any eligible veteran or service member whose service-
connected disability is the result of an injury incurred or 
disease contracted in or aggravated by active military, 
naval, or air service, and which includes one of the 
following: (1) Loss or permanent loss of use of one or both 
feet; or (2) loss or permanent loss of use of one or both 
hands; or (3) permanent impairment of vision of both eyes to 
the required specified degree, that is, central visual acuity 
of 20/200 or less in the better eye, with corrective glasses, 
or central visual acuity of more than 20/200, if there is a 
field defect in which the peripheral field has contracted to 
such an extent that the widest diameter of visual field 
subtends an angular distance no greater than 20 degrees in 
the better eye; (4) for adaptive equipment eligibility only, 
ankylosis of one or both knees or one or both hips, with the 
term adaptive equipment meaning generally that equipment 
which must be part of or added to a conveyance manufactured 
for sale to the general public in order to make it safe for 
use by the claimant and to assist him or her in meeting the 
applicable standards of licensure of the proper licensing 
authority. 38 U.S.C.A. §§ 3901, 3902 (West 1991 & Supp.); 38 
C.F.R. § 3.808 (1998).

The veteran's only service-connected disability is post-
traumatic stress disorder.  The veteran is not service 
connected for any visual impairment.  The veteran's service-
connected post-traumatic stress disorder is not productive of 
permanent loss of use of the hands or feet, of permanent 
impairment of vision in both eyes or of ankylosis of one or 
both knees or both hips.  Thus, he is not shown to have the 
type of disability for which a certificate of eligibility for 
assistance in acquiring an automobile or other conveyance or 
specially adaptive equipment may be provided. Accordingly, 
the record does not provide a legal basis for a grant of the 
benefit sought.  

The veteran applied to VA for assistance in purchasing a 1998 
travel trailer in May 1998.  He testified at the regional 
office, as did his wife, contending that, given the nature of 
his service-connected disability, post-traumatic stress 
disorder, a travel trailer is necessary to allow him to get 
away and relieve the stress caused by his PTSD.  The Board 
finds that the travel trailer that the veteran desires to 
purchase to allow him to escape his environment and relieve 
stress is not within the requirements of 38 C.F.R. § 3.808 
since the veteran does not meet the requirements of that 
regulation, and further that the travel trailer does not meet 
the definition of adaptive equipment because it is not a item 
that "must" be added to a vehicle "to make it safe for use 
by the claimant," nor does it assist the veteran into or out 
of the van.  See 38 C.F.R. § 3.808 (1998).

In Sabonis v. Brown, 6 Vet.App. 426 (1994), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") noted that in cases where 
the law and not the evidence is dispositive, as is the case 
here, a claim should be denied or an appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Accordingly, the veteran's 
claim is denied


ORDER

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and necessary adaptive equipment is denied.



		
	TRUDY S. TIERNEY
	Acting Member, Board of Veterans' Appeals



 

